                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ROBERT WEBB, et al.,

              Plaintiffs,

v.                                                              CV No. 19-229 SMV/CG

ALLSTATE INSURANCE COMPANY,

              Defendant.

               ORDER DENYING MOTION TO BIFURCATE AND STAY
                  PLAINTIFF’S EXTRA-CONTRACTUAL CLAIMS

       THIS MATTER is before the Court on Defendant’s Motion to Bifurcate and Stay

Discovery and Proceedings as to Plaintiff’s Extra-Contractual Claims, (Doc. 12), filed

May 1, 2019, Plaintiffs’ Response to the Motion, (Doc. 18), filed May 9, 2019, and

Defendant’s Reply to the Motion, (Doc. 19), filed May 13, 2019. The Court conducted a

hearing on the Motion on May 16, 2019. After considering the Motion, Response, Reply,

record of the case, relevant law, and argument of counsel, the Court finds the Motion

shall be DENIED as to Defendant’s request to stay discovery and all pretrial

proceedings concerning Plaintiff’s extra-contractual claims. Defendant may raise its

request for a separate trial on Plaintiff’s extra-contractual claims for consideration by the

presiding judge at the appropriate time.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Bifurcate and Stay

Discovery and Proceedings as to Plaintiff’s Extra-Contractual Claims, (Doc. 12), is

DENIED.


                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
